Citation Nr: 1537982	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-15 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 15, 2012 for the award of special monthly pension benefits based on the need for aid and attendance.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1942 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).  The case is under the general jurisdiction of the St. Petersburg, RO.  


FINDING OF FACT

It is not shown that the Veteran's claim for special monthly pension was received by VA any earlier than May 15, 2102.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.401 (2014).  


CONCLUSION OF LAW

The criteria for an effective date prior to May 15, 2012 for the award of special monthly pension based on the need for aid and attendance have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.400(b), 3.401(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date prior to May 15, 2012 for the grant of nonservice-connected special monthly pension based on the need for aid and attendance.  The Veteran asserts that he should be awarded an earlier effective date of December 9, 2011 because this is when he first filed a claim for this benefit.  

Generally, the assignment of effective dates of VA awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for pension "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  Similarly, awards of special monthly pension based on the need for aid and attendance are generally effective the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.401(a)(1).

In this case, the evidence indicates that VA received an initial claim for special monthly pension based on the need for aid and attendance on May 15, 2012.  Then, in the June 2012 rating decision, the RO determined that the that the Veteran required aid and attendance to perform routine activities of daily living and that he had the requisite amount of military service during a period of war (i.e. World War II).  Consequently, the RO granted the Veteran special monthly pension based on the need for aid and attendance and assigned an effective date of May 15, 2012, the date the claim for this benefit was received.    

In a July 2012 notice of disagreement, the Veteran indicated that he sent in his application for special monthly pension on December 9, 2011.  In a subsequent, August 2015 informal hearing presentation, the Veteran's representative indicated that it appeared that the Veteran's initial claim was filed with a Veteran's service representative and that that representative failed to submit the documents to the VA until May 15, 2015.  

The record shows that the Veteran's claim for special monthly pension was dated December 9, 2011.  However, the Philadelphia RO's date stamp on the claim indicates that it was received by VA on May 15, 2015.  

Under the presumption of regularity, "government officials, (including those working for VA), are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926)).  Thus, the Board must presume that the RO's May 15, 2015 date stamp is accurate and actually reflects the date that the claim was received by VA.  This presumption may only be rebutted by clear evidence to the contrary.  Id.  Neither the Veteran nor his representative has presented clear evidence contrary to the May 15th date stamp (e.g. a copy of a postmark showing that the claim was mailed to the RO on December 9, 2011 or soon thereafter, a copy of a fax transmittal report tending to indicate that the claim was faxed to the RO on December 9, 2011 or soon thereafter or similar such evidence).  

In this regard, VA has received documentation tending to indicate that the Veteran's claim may have been faxed from the Palm Beach County Veteran's Service Office to the VFW on December 9, 2011.  Unfortunately, there is no indication that the claim was actually sent to or received by VA on this date or on any other date prior to May 15, 2012.  Thus, the presumption of regularity has not been rebutted.  Id.  Consequently, the Board must find that the claim for special monthly pension was not received by VA until May 15, 2012.  Accordingly, as assignment of the effective date for this benefit is the date the claim was received or the date that entitlement arose, whichever is the later, the Board has no means with which to award an effective date prior to May 15, 2012 for the award of special monthly pension.  38 C.F.R. §§ 3.400(b), 3.401(a). 

Although there is an exception to the rules governing assignment of an effective date for non-service connected pension in a situation where disability is shown to have prevented the Veteran's application for pension, in this case, such a situation is neither shown nor alleged.  See 38 U.S.C.A. § 5110(b)(3)(A),(B); 38 C.F.R. 
§ 3.400(b)(1)(ii)(B).  

The Board empathizes with the Veteran's situation in this case.  It is clear that he attempted to have his claim received by VA on December 9, 2011 or very soon thereafter.  However, the Board is charged with applying the controlling regulations to the evidence of record.  In this case, the evidence indicates that the claim for special monthly pension was not received by VA until May 15, 2012.  Accordingly, the regulations governing the assignment of effective dates do not allow the Board to assign an effective date for this benefit prior to May 15, 2012.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§  3.400(b), 3.401(a)(1).
 
Due Process

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran's claim for an earlier effective date stems from an initial grant of special monthly pension by the RO.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  While the Veteran's claim is for an earlier effective date for pension benefits, rather than for compensation, by analogy, formal VCAA notice was also not required for his downstream earlier effective date claim.  See Dingess, 19 Vet. App. 473 (2006).  The Board also notes that the Veteran was informed of the specific reason his claim was denied in the March 2014 statement of the case and was afforded an appropriate opportunity to respond.   

Additionally, the Board finds that the pertinent facts in this case are clear from the evidence of record (i.e. the date the claim for special monthly pension was received by VA is clear).  Consequently, the evidence indicates that there is no reasonable possibility that any assistance by VA would substantiate the claim.  Accordingly, VA does not retain a duty to assist in this matter.  38 C.F.R. § 3.159(d).  

ORDER

An effective date prior to May 15, 2012 for the award of special monthly pension benefits based on the need for aid and attendance is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


